             Case 3:18-cr-05579-RJB Document 289 Filed 12/26/18 Page 1 of 8




1                                                              The Honorable Ronald B. Leighton
2
3
4
5
6
                        UNITED STATES DISTRICT COURT FOR THE
7                         WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
8
9
      UNITED STATES OF AMERICA,                            NO. CR 18-5579RBL
10
                            Plaintiff,
11                                                         UNITED STATES’ MOTION TO
                                                           CONTINUE TRIAL DATE AND
12
                                                           MEMORANDUM IN SUPPORT
13                     v.
      (1)    CARLOS EDUARDO LOPEZ
14
             HERNANDEZ,                         NOTING DATE: January 4, 2019
15    (2)    DANIEL OSVALDO ROCHA LOPEZ,
      (3)    JAIME HEREDIA CASTRO,
16
      (4)    JUAN AVILES BERRELLEZA,
17    (5)    EDGAR CABRERA,
      (6)    OTHON ALONSO VEA
18
             CERVANTES,
19             Formerly charged under the name
               “Carlos Alejandro Castro Perez,”
20
      (7)    CESAR LOYA SOTO,
21    (8)    MANUEL LOYA SOTO,
      (9)    JULIAN GAUGE ORDONEZ,
22
      (10)   JOSE LUIS SIERRA BARRIENTOS,
23    (11)   HECTOR MANUEL URIAS
             MORENO,
24
      (12)   JORGE VALENZUELA ARMENTA,
25    (13)   URIEL ZELAYA,
      (14)   ARTURO FRIAS CEBALLOS,
26
      (15)   JUAN JOSE HIGUERA GONZALEZ,
27    (16)   JESUS RENE SARMIENTO
             VALENZUELA,
28
      (17)   ALEK JAMES BAUMGARTNER,
     UNITED STATES’ MOTION TO CONTINUE TRIAL DATE - 1                     UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     United States v. Lopez Hernandez, et al. / CR18-5579RBL
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
              Case 3:18-cr-05579-RJB Document 289 Filed 12/26/18 Page 2 of 8




 1    (18)    MONIQUE GREEN,
      (19)    ANDREW CAIN KRISTOVICH,
 2
      (21)    JOSE RANGEL ORTEGA,
 3    (22)    GERALD KEITH RIGGINS,
      (23)    ESTHER LA RENA SCOTT,
 4
      (24)    MICHAEL JOHN SCOTT,
 5    (25)    KAREN SURYAN,
      (26)    ORLANDO BARAJAS,
 6
      (27)    OSCAR HUMBERTO CARRILLO
 7            SALCEDO,
      (28)    MARTIN GONZALEZ JIMENEZ,
 8
      (29)    HECTOR MARIO JACOBO
 9            CHAIREZ,
      (30)    JESUS ALFONSO MORA
10
              QUINONEZ,
11    (31)    RAMON PUENTES, and
      (32)    GREGORY DAVID WERBER,
12
13                         Defendants.
14
15           The United States of America, by and through Annette L. Hayes, United States
16 Attorney for the Western District of Washington, and Marci L. Ellsworth and Karyn S.
17 Johnson, Assistant United States Attorneys for said District, files this motion to continue
18 the trial date, presently set for February 4, 2019. Through this memorandum, the United
19 States seeks to provide the Court with background on the allegations made by the
20 government, the status of discovery, and with the government’s position on a realistic
21 trial date.
22                              I.     PROCEDURAL HISTORY
23           On November 29, 2018, the Grand Jury returned an Indictment under seal
24 charging 30 of the defendants named herein with Conspiracy to Distribute Controlled
25 Substances (heroin, fentanyl, and methamphetamine), and charging six of the defendants
26 named herein in two different money laundering conspiracies. The Grand Jury returned a
27 Superseding Indictment on December 13, 2018, adding an additional defendant and
28 money laundering charges.

     UNITED STATES’ MOTION TO CONTINUE TRIAL DATE - 2                   UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
     United States v. Lopez Hernandez, et al. / CR18-5579RBL
                                                                         TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
             Case 3:18-cr-05579-RJB Document 289 Filed 12/26/18 Page 3 of 8




 1         On December 5 and 6, 2018, agents executed more than 80 search warrants and
 2 arrested 16 of the defendants named herein (all of whom have made their initial
 3 appearances in this District). The warrants resulted in the seizure of 40 pounds of heroin,
 4 8 pounds of suspected fentanyl powder, 6.5 pounds of methamphetamine, 10,000
 5 imitation oxycodone pills (containing fentanyl), and three pounds of cocaine; all weights
 6 are approximate. Agents additionally seized nearly $450,000 in cash and 39 firearms.
 7         Agents also arrested three additional defendants in other Districts; two of those
 8 defendants made their initial appearances in this District on December 21, 2018, and the
 9 United States Marshals Service has notified the government that the third will arrive on
10 or about January 11, 2019. Trial is set for February 4, 2019, with varying pretrial
11 motions dates in December 2018.
12         Also on December 5 and 6, 2018, agents arrested another 20 defendants. Twelve
13 of those individuals were charged by Complaint; eight were arrested on probable cause.
14 The Grand Jury has since returned Indictments against those defendants, charging them
15 variously with Distribution of Controlled Substances, Conspiracy to Distribute Controlled
16 Substances, Possession of Controlled Substances with Intent to Distribute, and/or Felon
17 in Possession of a Firearm. Their cases have not yet been joined with the Superseding
18 Indictment in this matter, but the United States anticipates doing so with at least four of
19 those 20 defendants, within the next 30 to 45 days.
20         Likewise, the United States has not yet sought to add substantive counts to the
21 Superseding Indictment addressing controlled buys, drugs, and/or firearms seized from
22 the 31 members of the charged conspiracy throughout the course of the investigation, but
23 anticipates doing so within the next 30 to 45 days.
24         The current charges against the 31 defendants in the Superseding Indictment stem
25 from a lengthy investigation by law enforcement into drug trafficking in Pierce, Kitsap,
26 King, Snohomish, and Skagit Counties. Although the initial investigation indicated the
27 DTO was distributing heroin to local redistributors, using Facebook Messenger for
28

     UNITED STATES’ MOTION TO CONTINUE TRIAL DATE - 3                    UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     United States v. Lopez Hernandez, et al. / CR18-5579RBL
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
                 Case 3:18-cr-05579-RJB Document 289 Filed 12/26/18 Page 4 of 8




 1 communication, 1 as the investigation progressed it became clear the DTO was – in
 2 addition to heroin – also distributing significant quantities of imitation oxycodone pills
 3 (containing fentanyl) and methamphetamine, through more traditional communications
 4 means. Agents conducted thousands of hours of physical and electronic surveillance,
 5 obtained Facebook Messenger communications via search warrants, and ultimately
 6 obtained authorization to intercept 17 separate target telephones between June and
 7 December 2018. Agents intercepted all of the 31 defendants named herein (and others)
 8 during these authorized periods, with the majority of the intercepted communications
 9 occurring in the Spanish language. Agents also intercepted some, but not all, of the
10 Facebook redistributors during the first authorized period.
11                                       II.      DISCOVERY STATUS
12             Pursuant to 18 U.S.C. § 2518(9), the United States turned over the wiretap
13 applications, orders, and related documents directly to defense counsel who personally
14 appeared at their clients’ respective initial appearances. For those defense counsels who
15 were unable to appear in person, the United States is working to provide the wiretap
16 materials to them. The wiretap pleadings alone amount to almost 1,500 pages of
17 material. Additional discovery—consisting of thousands of pages of pen
18 register/tracking affidavits (and data obtained therefrom), materials obtained from a
19 dozen different Facebook accounts, line sheets from the wiretaps, law enforcement
20 reports, audio/video recordings of controlled buys, thousands of hours of mounted
21 surveillance camera footage, and more—is forthcoming. The United States will also be
22 producing audio of the intercepted telephone calls, the majority of which are in the
23 Spanish language. With respect to at least a portion of the money laundering evidence,
24 the United States has more than a terabyte of data to produce. In sum, the discovery in
25
26
27   1
      Most of the 12 individuals initially charged by Complaint were these “Facebook redistributors.” There are other
     Facebook redistributors also charged by Complaint whom agents have yet to apprehend.
28

         UNITED STATES’ MOTION TO CONTINUE TRIAL DATE - 4                                  UNITED STATES ATTORNEY
                                                                                           1201 PACIFIC AVENUE, SUITE 700
         United States v. Lopez Hernandez, et al. / CR18-5579RBL
                                                                                            TACOMA, WASHINGTON 98402
                                                                                                   (253) 428-3800
             Case 3:18-cr-05579-RJB Document 289 Filed 12/26/18 Page 5 of 8




 1 this matter will be voluminous. To that end, the parties are exploring the appointment of
 2 an external discovery coordinator.
 3          The initial wiretap discovery is subject to a Protective Order already in place. The
 4 United States intends to seek an additional Protective Order for some of the additional
 5 discovery, particularly that dealing with a confidential source. Because the Protective
 6 Order(s) require counsel to review discovery with their clients in person (in lieu of
 7 sending discovery to their clients for review at their clients’ leisure), it may take
 8 additional time for counsel to review the discovery materials with their clients.
 9          The United States will also need to schedule multiple discovery conference dates
10 with counsel, given both the number of counsel and the number of search warrant sites
11 from which agents seized physical evidence.
12                                      III.   TRIAL DATE
13          The government has raised the issue of a continuance of the trial date with defense
14 counsel as a group. Although most defense counsel who have responded favor moving
15 the trial date past the current setting of February 4, 2019, we have not heard back from all
16 counsel on their position. Those who have responded take different positions on the
17 length of the continuance.
18          A continuance of some length is certainly appropriate in this multiple-defendant
19 case. As noted above, discovery in this matter will be voluminous. As the United States
20 produces discovery material to defense counsel, they will need a substantial period to
21 review it, evaluate possible pretrial motions, evaluate dispositions short of trial, and to
22 prepare for trial if necessary. There may be substantial pretrial litigation, given the
23 multitude of search warrants executed in this case and the interception of multiple phones
24 over several months. The United States believes all parties need a continuance of the trial
25 date (with a corresponding continuance of the pretrial motions date) to ensure that the
26 ends of justice are met. Given the number of defendants, the length of the investigation,
27 possible motions practice, and the volume of discovery, a continuance of the trial date fits
28 the criteria set forth at 18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii) and/or (B)(iv).

     UNITED STATES’ MOTION TO CONTINUE TRIAL DATE - 5                      UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVENUE, SUITE 700
     United States v. Lopez Hernandez, et al. / CR18-5579RBL
                                                                            TACOMA, WASHINGTON 98402
                                                                                   (253) 428-3800
             Case 3:18-cr-05579-RJB Document 289 Filed 12/26/18 Page 6 of 8




 1         The government respectfully submits that a trial date no earlier than December
 2 2019 is realistic in a multi-defendant matter such as this. That being said, the
 3 government can and will be ready to try this matter whenever the Court requires it to do
 4 so. The government anticipates that some defendants may object to a continuance, or to
 5 the length of the continuance. Assuming the Court believes a continuance is necessary
 6 and appropriate as to some of the defendants, any such objection by the others is without
 7 merit. It is well established that in multi-defendant cases, a reasonable trial continuance
 8 as to any defendant tolls the Speedy Trial Act period as to all joined co-defendants, even
 9 those who object to a trial continuance or who refuse to submit a waiver under the
10 Speedy Trial Act. See 18 U.S.C. 3161(h)(6) (“A reasonable period of delay [is excluded]
11 when the defendant is joined for trial with a codefendant as to whom the time for trial has
12 not run and no motion for severance has been granted.”); United States v. Messer, 197
13 F.3d 330, 337 (9th Cir. 1999) (“It is well established that an exclusion from the Speedy
14 Trial clock for one defendant applies to all co-defendants.”); United States v. Daychild,
15 357 F.3d 1082, 1090-91 (9th Cir. 2004) (holding that a delay from a grant of trial
16 continuance to one defendant is also excludable time for a joined co-defendant); United
17 States v. Butz, 982 F.2d 1378, 1381 (9th Cir. 1993) (same).
18 //
19 //
20 //
21 //
22
23
24
25
26
27
28

     UNITED STATES’ MOTION TO CONTINUE TRIAL DATE - 6                    UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     United States v. Lopez Hernandez, et al. / CR18-5579RBL
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
             Case 3:18-cr-05579-RJB Document 289 Filed 12/26/18 Page 7 of 8




1          The United States thus respectfully moves the Court for a continuance of the trial
2 date in this matter to a date no earlier than December 2019, with a pretrial motions
3 deadline approximately 60 days in advance of the trial date. A proposed Order is
4 presented with this motion.
5          DATED this 26th day of December, 2018.
6
                                                       Respectfully submitted,
7
                                                       ANNETTE L. HAYES
8
                                                       United States Attorney
9
                                                       s/ Marci L. Ellsworth
10
                                                       MARCI L. ELLSWORTH
11                                                     KARYN S. JOHNSON
12
                                                       Assistant United States Attorneys
13                                                     Telephone: (253) 428-3800
                                                       E-mail: marci.ellsworth@usdoj.gov
14
                                                               karyn.s.johnson@usdoj.gov
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     UNITED STATES’ MOTION TO CONTINUE TRIAL DATE - 7                    UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     United States v. Lopez Hernandez, et al. / CR18-5579RBL
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
             Case 3:18-cr-05579-RJB Document 289 Filed 12/26/18 Page 8 of 8




1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on December 26, 2018, I electronically filed the foregoing
3 with the Clerk of the Court using the CM/ECF system which will send notification of
4 such filing to the attorneys of record for the defendants.
5
6
                                                        s/ John M. Price
7                                                      John M. Price
                                                       Legal Assistant
8
                                                       United States Attorney’s Office
9                                                      700 Stewart Street, Suite 5220
                                                       Seattle, WA 98001
10
                                                       Telephone: (206) 553-4228
11                                                     Fax: (206) 553-4440
                                                       E-mail: john.price2@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     UNITED STATES’ MOTION TO CONTINUE TRIAL DATE - 8                    UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     United States v. Lopez Hernandez, et al. / CR18-5579RBL
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
